Citation Nr: 0012450	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to June 10, 
1999; 

Entitlement to an increased rating for bilateral hearing loss 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This case was the subject of a Board remand dated in August 
1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Effective July 20, 1994, the veteran has bilateral 
hearing loss equivalent a 20 percent rating.

3.  Effective July 20, 1994, the veteran has bilateral 
hearing loss equivalent to no greater than a 20 percent 
rating.


CONCLUSIONS OF LAW

1.  Effective July 20, 1994, the criteria for a disability 
rating of 20 percent for bilateral hearing loss are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (1999);  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6102 (1998 and earlier).

2.  Effective July 20, 1994, the criteria for a disability 
rating in excess of 20 percent for bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (1999);  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6102 (1998 and earlier).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a July 1994 written statement, the veteran contended his 
hearing loss should be evaluated as 90 percent disabling. 

On the authorized VA audiological evaluation in September 
1994, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
50
55
75
90
95
79
LEFT
40
40
55
85
90
68

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

On the authorized VA audiological evaluation in July 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
35
45
65
90
90
73
LEFT
40
45
55
85
85
68

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.

On the authorized VA audiological evaluation in September 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
40
40
75
85
85
71
LEFT
45
45
65
80
85
68

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 82 percent in the left ear.

On the authorized VA audiological evaluation in December 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
40
45
75
90
90
75
LEFT
45
45
60
85
85
69

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.

The examiner, who was the Chief of the VA audiology clinic, 
stated that after reviewing the July 1995 and September 1997 
VA examination speech discrimination results, the large 
differences in these results warranted application of table 
VIa (pure tone alone) rather than table VI in evaluating the 
veteran's hearing loss disability.  Rating under table VIa 
was recommended due to possible speech, language, cognitive 
and memory problems related to prior head injuries and carbon 
monoxide poisoning.  The examiner asserted that the veteran 
could perform routine tasks of daily living, although using 
the telephone was difficult.  In a detailed report in support 
of his conclusions, the examiner gave a chronological listing 
of hearing thresholds, speech discrimination, and pure tone 
averages form 1973 to 1999, and in a detailed discussion 
concluded that the veteran's hearing loss was sufficiently 
severe to cause limitations to activity and participation, 
including gainful employment.  He asserted that the veteran's 
claim that he had a 90 percent hearing loss was without 
basis, but did conclude that the veteran's hearing loss 
reflected an 18 percent impairment of the "whole person," 
using the criteria of the AMA Guide for Evaluation of Hearing 
Handicap (AAO 1979).  He noted that this was consistent with 
the 20 percent evaluation which the veteran would receive if 
his hearing loss were evaluated using table VIa rather than 
table VI of the VA rating schedule.
 
Analysis

In a March 2000 written statement, the veteran disputed a 
finding which he construed as stating that his hearing loss 
is due to a head injury and carbon monoxide poisoning, and 
noted that there was no proof of this by a medical doctor.  
In responding to this contention, the Board here briefly 
notes that the Chief of the Audiology Clinic (a Ph.D. rather 
than an M.D.) was not making a statement as to the etiology 
of the veteran's hearing loss, which is not at issue in this 
case, but rather was explaining why speech discrimination 
testing results were not appropriate for use in this case, to 
the benefit of the veteran's claim.

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court of 
Appeals for Veterans Claims (Court) noted that, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase . . . shall not be earlier than the effective date 
of the Act or administrative issue."  See 38 U.S.C.A. § 
5110(g) (West 1991).  As such, the Court found that this rule 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
See also, VAOPGCPREC 3-2000. 

Under the former and amended rating schedules, Tables VI, VIa 
and VII remain the same.  Under the former and amended rating 
schedules, evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests, together with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-
6110 (1998); 64 Fed. Reg. 25202, 25206-25209 (codified at 38 
C.F.R. §§ 4.85, 4.86 (1999));  tables VI, VIa and VII.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under both the old and new regulations, inconsistent speech 
discrimination scores may make the use of puretone average 
and speech discrimination scores inappropriate, so that table 
VIa rather than table VI is for application, but only the 
Chief of the Audiology Clinic (under the old regulations) or 
the examiner (under the new regulations) may make such a 
determination.  See 38 C.F.R. § 4.85 (both old and new 
versions).

In the present case, the Chief of the Audiological Clinic 
conducted the VA examination (so that he was both the 
examiner and the Chief, making possible application of both 
the old and new regulations in this case) and opined that the 
use of table VIa, rather than Table VI,  was appropriate, 
based on his review of past VA examinations, the examination 
he conducted in December 1999, inconsistent speech 
discrimination scores over time, and the veteran's medical 
history of carbon monoxide poisoning and head trauma.  In 
evaluating the veteran's bilateral hearing loss, the Board 
will use Table VIa, in accordance with the opinion of the 
examiner and Chief of the Audiology Clinic.  Table VIa 
utilizes pure tone averages only; it does not use speech 
discrimination scores in evaluating the level of disability.  
Essentially, effective with the July 20, 1994 VA audiometric 
examination findings, this results in a rating of 20 percent, 
rather than the 10 percent which would be warranted using 
table VI, for the veteran's bilateral hearing loss 
disability.  

Under both the old and new regulations, using table VIa, a 20 
percent rating is warranted.  For example, using the December 
1999 audiological testing results, (which are the results 
elicited at the most thorough examination of record, and 
reflect the greatest level of hearing loss), audiometry 
findings reflect a level VI hearing impairment in the right 
ear (average puretone threshold of 75 decibels) and a level V 
hearing impairment in the left ear (average puretone 
threshold of 69 decibels).  See 38 C.F.R. §§ 4.85, 4.87, 
Tables VIa and VII.  The mechanical application of the rating 
schedule to these findings warrants a 20 percent evaluation.  
As the Chief of the Audiology Clinic noted in his December 
1999 report, mechanical application of the July 1995, 
September 1997, and December 1999 audiological results, using 
tables VIa and VII, also yields a rating of 20 percent.  
While the examiner did not include the September 1994 VA 
audiometric examination in his comments, it appears that 
evaluation of the hearing loss under Table VIa is more 
appropriate.  However, comparing the 1994 test results of the 
right ear testing with the results of right ear tests 
performed in 1995, 1997 and 1999, suggest that the score of 
79 is an aberration.  In conclusion, a rating of 20 percent 
from July 20, 1994 is merited.

The next higher rating of 30 percent is not warranted.  There 
is no medical evidence of hearing loss manifested as four-
frequency pure tone average thresholds high enough to warrant 
a schedular rating of 30 percent, even utilizing mechanical 
application of table VIa rather than Table VI.  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected bilateral hearing loss.  The governing norm 
in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The hearing loss has not 
resulted in frequent hospitalizations.  However, the Board 
acknowledges that the veteran's hearing loss disability does 
present an unusual disability picture.  Nevertheless, the 
Chief of the Audiology Clinic found that the 20 percent 
rating, using table VIa rather than table VI in light of the 
unusual disability picture, accurately reflects the level of 
disability resulting from the veteran's hearing loss under 
currently accepted medical standards.  Accordingly, the Board 
finds that this case does not warrant extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

ORDER

A rating of 20 percent for bilateral hearing loss effective 
July 20, 1994 is granted.

A rating in excess of 20 percent for bilateral hearing loss 
is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

